         Case 7:16-cv-05173-ECR Document 258 Filed 09/02/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

NUANCE COMMUNICATIONS, INC.,                 :
                                             :      CIVIL ACTION
                                Plaintiff,   :      No. 16-5173
                                             :
    v.                                       :
                                             :
INTERNATIONAL BUSINESS                       :
MACHINES CORPORATION                         :
                                             :
                                Defendant.   :


                                             ORDER


               AND NOW, this 2nd day of September, 2020, it is hereby ORDERED that

Daniela Kirsztajn is withdrawn as counsel of record for Plaintiff.1 Ms. Kirsztajn will be removed

or marked withdrawn from the case docket, the Clerk shall terminate the delivery of all Notices

of Electronic Filing addressed to Daniela.Kirsztajn@weil.com, and her name shall be removed

from any applicable service lists.

               AND IT IS SO ORDERED.




DATE: __09/02/2020________________                          _____________________________
                                                            EDUARDO C. ROBRENO




1
         In a notice to the Court, Counsel for Nuance advised that Ms. Kirsztajn is no longer
affiliated with Weil, Gotshal & Manges LLP. Weil will continue to serve as counsel for Nuance.
